Citation Nr: 0618359	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-32 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected disorder.

2.  Entitlement to service connection for arachnoid brain 
cyst, to include as secondary to a service-connected 
disorder.

3.  Entitlement to service connection for chronic pain, 
fatigue, and thirst, to include as secondary to a service-
connected disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to September 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

The issues of entitlement to service connection for 
headaches, to include as secondary to a service-connected 
disorder; entitlement to service connection for arachnoid 
brain cyst, to include as secondary to a service-connected 
disorder; entitlement to an increased evaluation for service-
connected depressive disorder; and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU), are addressed in the 
Remand portion of the decision below, and are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Chronic pain, fatigue, and thirst are symptoms of the 
veteran's service-connected kidney disorder, do not 
constitute a distinct medical disorder, and do not constitute 
a disability for which VA medical benefits can be granted.


CONCLUSION OF LAW

Chronic pain, fatigue, and thirst are not diseases, 
disabilities, or injuries for which applicable law permits 
compensation or service connection.  38 U.S.C.A. §§ 101(16), 
105(a), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303(c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for chronic fatigue, pain, and thirst, to 
include as secondary to a service-connected disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  Prior to initial adjudication 
of the veteran's claim, a letter dated in April 2003 
satisfied the duty to notify provisions; an additional letter 
was sent in June 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran in this case as none was 
required.  See 38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The veteran's service medical records make no mention of 
chronic fatigue, pain, or thirst.  Subsequent to service, VA 
treatment records beginning in September 2002 reveal that the 
veteran was experiencing low back pain.  She also reported 
low back pain on VA examinations in April 2004, when she also 
noted having fatigue, and in October 2005.  There is no 
objective evidence in the record that the veteran ever 
reported having excessive thirst.  

During her April 2006 Board hearing, the veteran testified 
that she experienced significant back pain as a result of her 
service-connected kidney disorder, and also noted that she 
had fatigue and was constantly thirsty.  She noted that she 
had never sustained a musculoskeletal back injury, and so 
concluded that the back pain she had must be the result of 
her service-connected kidney disorder.  She also reported 
that part of the regimen for her service-connected kidney 
disorder was to take diuretics, which she asserted 
contributed to her excessive thirst.  However, the veteran 
also agreed that while she felt that these conditions were 
caused by her service-connected kidney disorder, they were 
also symptoms of her service-connected kidney disorder.

The evidence of record does not support a grant of service 
connection for chronic pain, fatigue, and thirst, on either a 
direct or on a secondary basis.  The veteran's VA treatment 
records show that the veteran reported experiencing fatigue 
and back pain.  However, based on the aggregate evidence of 
record, especially the April 2004 and October 2005 VA 
examinations, it is clear that these complaints are symptoms 
of her service-connected kidney disorder, not distinct 
disorders in and of themselves.  There is also no evidence in 
the record that the veteran has been diagnosed with Chronic 
Fatigue Syndrome, musculoskeletal disorder, or any other 
identifiable disorder for which service connection could be 
warranted.  As such, the Board concludes that the complaints 
of fatigue, pain, and thirst, are symptoms of the veteran's 
service-connected kidney disorder, and not separate, distinct 
disorders.  

To grant service connection in this case, the Board would 
have to conclude that service connection would be warranted 
for both the veteran's service-connected kidney disorder, and 
separately for symptoms of that disorder.  This would 
constitute pyramiding, which is prohibited.  38 C.F.R. § 4.14 
(2005); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  To that end, the lack of a diagnosis of a current 
disability precludes a grant of service connection in this 
case, because in the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Because the veteran's chronic pain, fatigue, and thirst are 
symptoms of her service-connected kidney disorder, and not 
separate disorders distinct from that or any other service-
connected disorder, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic pain, fatigue, and thirst, to 
include as secondary to a service-connected disorder, is 
denied.


REMAND

As noted above, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen, 7 
Vet. App. at 439.  

In this case, there is objective medical evidence that the 
veteran has diagnoses of a chronic headache disorder and an 
arachnoid brain cyst.  Numerous VA treatment reports show a 
regimen of quarterly occipital injections to treat the 
severity of the headaches, and routine monitoring of the 
arachnoid brain cyst.  The evidence of record appears to show 
that these conditions initially manifested after the 
veteran's service-connected disorders were diagnosed.  The 
Board concludes that a medical examination is necessary to 
determine, in accordance with Allen, whether the veteran's 
headaches and/or arachnoid brain cyst were caused by, or 
aggravated by, either of her service-connected disorders.  
Id.; see 38 C.F.R. § 3.159(c) (4).

Additionally, during the April 2006 Board hearing, the 
veteran noted that, earlier that month, she had undergone a 
multiresonant imaging test (MRI) of her brain.  She also 
noted that all of her medical care was through the VA system.  
Review of the claims file reveals that the most recent VA 
treatment records are dated in December 2005.  The Board 
concludes that the veteran's most recent VA treatment 
records, to include the April 2006 MRI report, must be 
obtained.

Finally, the January 2006 rating decision in this case denied 
an increased evaluation for service-connected depressive 
disorder, and entitlement to TDIU.  The Board finds that the 
veteran's April 2006 submissions with regard to these issues 
constitute notices of disagreement (NOD) regarding the 
January 2006 rating decision.  The filing of an NOD initiates 
the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).

Based on a review of the veteran's claims file, it appears 
that the RO has not yet issued a statement of the case as to 
the issues of entitlement to an increased evaluation for 
service-connected depressive disorder, and entitlement to 
TDIU, pursuant to 38 U.S.C.A. § 1114(j) (West 2002).  The 
Board is, therefore, obligated to remand these issues.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following actions:


1.  The RO must contact the veteran, 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claim.  Based on the veteran's 
response, the RO must attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  The RO 
must also obtain the veteran's VA 
treatment records dated from December 
2005 to the present, to include the 
April 2006 brain MRI noted in the Board 
hearing transcript.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain these records, the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  Once all identified records are 
obtained and associated with the claims 
file, the veteran must be afforded a VA 
examination.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner prior to the requested study.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
examining VA physician should note the 
severity and frequency of the veteran's 
headaches in the examination report.  

When the physical examination is 
complete, the VA physician should offer 
an opinion as to whether the veteran's 
chronic headaches and/or the veteran's 
arachnoid brain cyst (a) are directly 
related to service, (b) are the result 
of any of the veteran's 
service-connected disorders, or (c) 
have been aggravated by any of the 
veteran's service-connected disorders.  
A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to her last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  When the above development has been 
completed, the claims for entitlement 
to service connection for headaches, 
and entitlement to service connection 
for arachnoid brain cyst, must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and her representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

5.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights, on the issues of entitlement to 
an increased evaluation for service-
connected depressive disorder, and 
entitlement to TDIU, is necessary.  38 
C.F.R. § 19.26 (2005).  The veteran and 
her representative are reminded that to 
vest the Board with jurisdiction over 
these issues, a timely substantive 
appeal to the January 2006 rating 
decision denying these respective 
claims must be filed.  38 C.F.R. 
§ 20.202 (2005).  If the veteran 
perfects an appeal as to these issues, 
the case should be returned to the 
Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


